The material issue submitted to the jury was: "Did the defendant purchase the land described in the pleadings, in trust for the plaintiffs, Docey and her children?" Evidence was given in support of the affirmative and negative of this proposition, but the jury found in the negative. This verdict ends the controversy, unless some one of the exceptions taken by the plaintiffs will avail them. The only exception relied upon in this Court is that which arose upon the testimony of Mr. Sutton. After the evidence was given, in his address to the jury, counsel for the plaintiff stated "that the witness Sutton had given the terms of the agreement according to his views. Counsel for the defendant interrupted him and claimed that counsel was misrepresenting the testimony. Upon reference to his notes the presiding judge found the testimony to be there given as claimed by the defendant, and so stated. Counsel for the plaintiff still insisting that his view of the testimony was correct, and that he was supported by his associates, the judge recalled Sutton and himself examined him, taking down his testimony verbatim, and then reading it (227) over to him, and asking him if he had any corrections to make. *Page 174 
Counsel then resumed, and insisted that the witness had, upon being recalled, given the same evidence which he, the counsel, had before claimed that he had given. Counsel proceeded to state what he had at first claimed to have been Sutton's testimony. The judge being of the opinion that counsel had given an incorrect statement of what the witness had stated upon his recall, interrupted him and so said; at the same time reading from his notes the witness's testimony. Counsel then insisted that he had a right to argue to the jury his version of the last statement of the witness, and that what the witness testified to was matter for the jury. The judge remarked that while that was so, he would not allow counsel any further to argue the matter to the jury, or to now contend before them that the witness when recalled had given a different statement from that which he had upon his notes; to which counsel excepted."
It is difficult to extract a legal exception from this statement. It appears to be only an altercation between counsel and the court, not at all to the advantage of the former. Upon a disagreement of counsel as to the testimony of the witness, and a reference to the court to decide the dispute, his decision, as a general rule, should be acquiesced in. But when counsel persist against the decision of the court, and he thereupon recalls the witness and reduces his testimony verbatim to writing, which is read over to the witness and acknowledged by him to be correct in the presence of counsel, who makes no objection to the correctness of the written statement, then for him to still persist in giving to the jury another and different version of the testimony is at least unseemly and opposed to the orderly and dignified (228) administration of justice. It was the duty of the judge to have ended the controversy sooner than he did.
In trials by jury it is in the province of the presiding judge to decide all questions on the admissibility of evidence to the jury as well as to determine whether there be any evidence or not. This power necessarily includes the power to decide in cases of dispute what the evidence is which has been admitted. The jury can consider the weight and effect of that evidence only which has been allowed by the court to go to them. 1 Greenl., sec. 49; Munroe v. Stultz, 31 N.C. 49. In cases where the court is not distinct in his recollection of the testimony he may, and it is generally advisable to refer it to the jury for their better recollection. If they have doubts as to the precise terms of the testimony the court will, at their suggestion, have the witness recalled and reexamined upon the doubtful point.
In our case counsel was first corrected from the judge's notes, and that not giving satisfaction, the witness was recalled, and his evidence was reduced to writing verbatim and read to the jury. The jury do *Page 175 
not seem to have shared the incredibility of counsel. How could they? The evidence became a writing, having the fixity and unchangeableness of a deposition, a bond or a deed. It was conclusive. We do not understand the judge to have precluded counsel from further argument to the jury upon the testimony, but that he did disallow further argument as to what was the testimony of Sutton. This is apparent from his subsequent charge to the jury, wherein he instructed them "that while it was the duty of the judge to narrate to them the evidence, they were not bound by his statement of it, but were the sole judges of what was the testimony." We do not concur in this statement of the law, but it was error in favor of the plaintiffs, and they have no cause of complaint in that.
The case was fairly submitted to the jury, and the verdict disposes of the action. Indeed, from the evidence which is made a part of the case, the jury could not have found otherwise; for even  (229) upon the plaintiff's testimony alone it is clear that there was no trust in the defendant which this Court could enforce. Patton v.Clendennin, 7 N.C. 68; Reed v. Cox, 41 N.C. 511.
The other exceptions were not insisted on here, and are untenable. There is
PER CURIAM.                                                    No error.
Cited: S. v. Sykes, 79 N.C. 619.